          Case 1:20-cv-05878-CM Document 39 Filed 08/28/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
 J.T., individually and on behalf of D.T.; et          :
 al.,                                                  :   No. 1:20-cv-05878 (ER)
                                                       :
          Plaintiffs,                                  :
                                                       :
 v.                                                    : NOTICE OF APPEARANCE
                                                       :
 BILL de BLASIO, in his official capacity              :
 as the Mayor of New York City; et al.,                :
                                                       :
          Defendants.                                  :
 ----------------------------------------------------- x

       Please enter my appearance as counsel in the above-referenced matter for the following

Defendants: Ashford Board of Education, Bolton Board of Education, Branford Board of

Education, Bristol Board of Education, Danbury Board of Education, Eastford Board of

Education, East Hartford Board of Education, Greenwich Board of Education, North Haven

Board of Education, Plainfield Board of Education, Regional School District 17 Board of

Education, Rocky Hill Board of Education, Seymour Board of Education, Southington Board of

Education, Windsor Board of Education, and Woodstock Board of Education.


 Dated: August 20, 2020                           Respectfully submitted,
        New York, NY
                                                   /s/ Jill M. O’Toole
                                                  Jill M. O’Toole
                                                  SHIPMAN & GOODWIN LLP
                                                  400 Park Avenue, Fifth Floor
                                                  New York, NY 10022
                                                  Tel.: (212) 376-3010
                                                  jotoole@goodwin.com

                                                  Attorney for Respondent Southfield
                                                  Capital, LLC
